Case 2:21-cv-01381-EK-ARL Document 1-1 Filed 03/16/21 Page 1 of 23 PageID #: 5




                               EXHIBIT 1
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                 INDEX NO. 602966/2021
          Case
NYSCEF DOC. NO.2:21-cv-01381-EK-ARL
                1                   Document 1-1 Filed 03/16/21 Page RECEIVED
                                                                     2 of 23 PageID #: 603/11/2021
                                                                               NYSCEF:



       SUPREME COURT OF THE STATE OF NEW YORK
       COUNTY OF NASSAU
                                         Index No.:

       DIANE CAVANAUGH,                                     SUMMONS

                             Plaintiff                      VENUE
                                                            Nassau County
                      v.
                                                            BASIS OF VENUE
       NORTHWELL HEALTH, INC.,                              Venue is proper in this case pursuant to CPLR §
                                                            503 because the complained of actions giving rise
                             Defendant.                     to Plaintiff’s complaint occurred in Nassau
                                                            County, New York and Defendant is located in
                                                            Nassau County, New York.

       TO THE ABOVE NAMED DEFENDANT:

                YOU ARE HEREBY SUMMONED and required to serve upon Plaintiff’s attorney, an
       answer to the complaint in this action within twenty (20) days after the service of this summons,
       exclusive of the day of service (or within thirty (30) days after the service is complete if this summons
       is not personally delivered to you within the State of New York); and, in case of your failure to appear
       or answer, judgment will be taken against you by default for the relief demanded in the complaint.

       Dated:         New York, New York
                      March 11, 2021

                                                            NESENOFF & MILTENBERG, LLP
                                                            Attorneys for Plaintiff

                                                    By:     /s/ Andrew T. Miltenberg
                                                            Andrew T. Miltenberg, Esq.
                                                            Gabrielle M. Vinci, Esq.
                                                            363 Seventh Avenue, 5th Floor
                                                            New York, New York 10001
                                                            Telephone: (212) 736-4500
                                                            amiltenberg@nmllplaw.com
                                                            gvinci@nmllplaw.com

       TO:      Northwell Health, Inc.
                300 Community Drive
                Manhasset, New York 11030




                                                       1 of 1
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                 INDEX NO. 602966/2021
          Case
NYSCEF DOC. NO.2:21-cv-01381-EK-ARL
                2                   Document 1-1 Filed 03/16/21 Page RECEIVED
                                                                     3 of 23 PageID #: 703/11/2021
                                                                               NYSCEF:




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NASSAU
          --------------------------------------------------------X           Index No.
          DIANE CAVANAUGH,
                                                                              VERIFIED COMPLAINT
                                   Plaintiff,
                                                                              Jury Trial Demanded
         v.

         NORTHWELL HEALTH, INC.,

                                    Defendant.
         ---------------------------------------------------------X

                 Plaintiff Diane Cavanaugh (hereinafter, “Plaintiff” or “Ms. Cavanaugh”), by and through

         her attorneys, Nesenoff & Miltenberg, LLP, whose offices are located at 363 Seventh Avenue,

         Fifth Floor, New York, New York 10001, alleges upon knowledge with respect to herself, and

         upon knowledge, information and belief as to all other matters, as follows:

                                              PRELIMINARY STATEMENT

                 1.       Northwell Health, Inc. (hereinafter, “Northwell” or “Defendant”) purports to

          commit itself to “diversity and [the] inclusion of all people” by employing a “diverse workforce.”

         Behind closed doors, however, New York’s largest health system openly rejected its commitment

         to diversity, in favor of blatant discrimination against its own employees. Indeed, from nearly the

          outset of her tenure with Northwell’s IT team, Ms. Cavanaugh was set up to fail; her supervisor

          openly and intentionally failed to provide Ms. Cavanaugh with the requisite training for her

          position, repeatedly shifted Ms. Cavanaugh’s work assignments and duties so as never to provide

          her with equal footing to her peers, and openly favored younger, less qualified employees to Ms.

          Cavanaugh’s direct disadvantage.

                 2.       Accordingly, this is a civil action brought on behalf of plaintiff Diane Cavanaugh,

          a former Northwell employee, against defendant Northwell Health, Inc. for age discrimination and



                                                                 1


                                                             1 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                   INDEX NO. 602966/2021
          Case
NYSCEF DOC. NO.2:21-cv-01381-EK-ARL
                2                   Document 1-1 Filed 03/16/21 Page RECEIVED
                                                                     4 of 23 PageID #: 803/11/2021
                                                                               NYSCEF:




          retaliation in violation of the New York State Human Rights Law (N.Y. Exec. Law §§ 290 et seq.,

          “NYSHRL”), along with any and all other causes of action which can be reasonably inferred from

          the facts as set forth below.

                                          JURISDICTION AND VENUE

                 3.      This Court has original jurisdiction over Plaintiff’s claims pursuant to CPLR §§

          301 and 302.

                 4.      Venue is proper in this case pursuant to CPLR § 503 because the complained of

          actions giving rise to Plaintiff’s complaint occurred in Nassau County, New York and Defendant

          is located in Nassau County, New York.

                                                      PARTIES

                 5.      Plaintiff is a resident of the State of Rhode Island who is over the age of forty.

                 6.      At all times relevant herein, Plaintiff was an “employee” of Defendant as the term

          is defined by the New York State Human Rights Law.

                 7.      Defendant is a large healthcare provider with its headquarters located at 300

          Community Drive, Manhasset, New York 11030.

                 8.      At all times relevant herein, Defendant was Plaintiff’s “employer,” as that term is

          described in the New York State Human Rights Law.

                                            FACTUAL ALLEGATIONS

          Plaintiff Interviews for Employment at Northwell and
          Is Hired for A Position Under False Pretenses

                 9.      In September of 2017, Ms. Cavanaugh was invited to apply for a position with

          Northwell within Defendant’s Laboratory Information Systems (“LIS”) department.

                 10.     Plaintiff understood that she was applying for an IT position and was confident in

          her qualifications and work history in Healthcare IT and IT Project Manager roles.

                                                           2


                                                       2 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                INDEX NO. 602966/2021
          Case
NYSCEF DOC. NO.2:21-cv-01381-EK-ARL
                2                   Document 1-1 Filed 03/16/21 Page RECEIVED
                                                                     5 of 23 PageID #: 903/11/2021
                                                                               NYSCEF:




                 11.       On or about September 20, 2017, Ms. Cavanaugh participated in her first interview

          for the LIS position.

                 12.       She was interviewed by Michael Eller and Cheryl Schleicher (“Ms. Schleicher”).

                 13.       During the interview, Ms. Cavanaugh learned that the role contemplated work in

          operations within Defendant’s lab.

                 14.       Ms. Cavanaugh, wanting to be as transparent as possible, was immediately

          forthright regarding her limited lab experience and limited experience in operations.

                 15.       In response, Ms. Cavanaugh was told that, if she was hired for any operations or

          lab position, she would receive adequate training and support to help her.

                 16.       Thereafter, Ms. Cavanaugh participated in several subsequent interviews regarding

          her application.

                 17.       During her interviews, she was advised of a new, complex, and large project

          involving operations management of lab equipment at Northwell’s Center for Advanced Medicine

          (“CFAM”).

                 18.       Upon information and belief, CFAM was the second largest clinical laboratory in

          the world at that time.

                 19.       At all times, Ms. Cavanaugh was upfront and transparent about her limited

          experience in lab operations management. Plaintiff was confused why the interviews focused so

          heavily on operations when she had applied for an IT job, a position she had vast knowledge and

          experience in.

                 20.       On or about October 10, 2017, Mr. Cavanaugh met with Ms. Schleicher one on one

          at Ms. Schleicher’s request.




                                                           3


                                                       3 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                  INDEX NO. 602966/2021
         Case
NYSCEF DOC. NO.2:21-cv-01381-EK-ARL
                 2                  Document 1-1 Filed 03/16/21 Page 6RECEIVED
                                                                       of 23 PageID #: 1003/11/2021
                                                                               NYSCEF:




                 21.     During their meeting, Ms. Schleicher confided to Plaintiff that some in Northwell’s

          administration had reservations about hiring Plaintiff for the role because of her limited lab

          experience.

                 22.     Ms. Schleicher told Plaintiff that, despite her colleagues’ reservations, Ms.

          Schleicher wanted to hire Ms. Cavanaugh.

                 23.     Plaintiff expressed her concern over the operations side of the position and re-

          iterated that she had applied for an IT role.

                 24.     In response, Ms. Schleicher advised that Plaintiff would be brought on to work on

          standard LIS IT projects, and assured Plaintiff that she would receive adequate training and support

          for any operations tasks she was assigned.

                 25.     With these assurances, Plaintiff accepted Ms. Schleicher’s offer and commenced

          employment with Northwell on or about November 1, 2017.

                 26.     As it would turn out, Ms. Schleicher’s assurances were nothing more than empty

          promises and, upon information and belief, were intentionally meant to mislead Ms. Cavanaugh

          into accepting a role Ms. Schleicher knew and expected Plaintiff to fail in.

          Plaintiff’s New Team Warns Her About Ms. Schleicher’s History

                 27.        Upon starting with Northwell, Ms. Cavanaugh was assigned to work with a team

          and first reported to Northwell’s 5 Dakota Drive, New Hyde Park location.

                 28.     At the time of Plaintiff’s hire, and throughout her tenure, Plaintiff’s supervisor was

          Ms. Schleicher.

                 29.     At the time of Plaintiff’s employment with Northwell, Plaintiff was 63 years old.

                 30.     Upon information and belief, Ms. Schleicher was and is younger than Ms.

          Cavanaugh.



                                                             4


                                                          4 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                 INDEX NO. 602966/2021
         Case
NYSCEF DOC. NO.2:21-cv-01381-EK-ARL
                 2                  Document 1-1 Filed 03/16/21 Page 7RECEIVED
                                                                       of 23 PageID #: 1103/11/2021
                                                                               NYSCEF:




                   31.   In fact, the majority, if not all, of Ms. Cavanaugh’s teammates and colleagues were

          much younger than her. They were, upon information and belief, in their 20’s and 30’s.

                   32.   On or about her first day of work, November 3, 2017, Ms. Cavanaugh was assigned

          to work at a cubicle space that she noticed was filled with files, presumably from her predecessor.

                   33.   The cubicle was woefully underequipped, as it did not have a phone or other

          necessary equipment.

                   34.   In addition, Ms. Cavanaugh was not given a user login or access to Defendant’s

          computer network, thereby prohibiting her from performing any of her necessary job duties or

          tasks.

                   35.   Later, Ms. Schleicher confirmed that the files at Plaintiff’s cubicle belonged to her

          predecessor.

                   36.   Ms. Schleicher explicitly instructed Plaintiff not to read or discuss the files with

          anyone. This made Plaintiff suspicious but she, of course, agreed to abide by her supervisor’s

          instruction.

                   37.   Not long thereafter, Ms. Cavanaugh heard stories from her colleagues regarding

          Ms. Schleicher’s history at Northwell.

                   38.   As told by Plaintiff’s colleagues, Ms. Schleicher had a reputation as being a tough,

          indeed borderline “bully”, supervisor who was demanding of everyone’s time and attention.

                   39.   According to rumors told to Plaintiff, Ms. Schleicher had been fired from Northwell

          before and internally transferred several times as new issues arose in nearly every location she was

          assigned.




                                                           5


                                                       5 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                              INDEX NO. 602966/2021
         Case
NYSCEF DOC. NO.2:21-cv-01381-EK-ARL
                 2                  Document 1-1 Filed 03/16/21 Page 8RECEIVED
                                                                       of 23 PageID #: 1203/11/2021
                                                                               NYSCEF:




                  40.     In addition, Ms. Cavanaugh learned from her colleague, “Amanda”, that her

          predecessor, Renee Almon (“Ms. Almon”), had been a longtime employee at Northwell who was

          fired by Ms. Schleicher after Ms. Almon spoke up to Ms. Schleicher.

                  41.     Upon information and belief, following her termination by Ms. Schleicher, Ms.

          Almon returned to a previously held position with Northwell, further proof that her termination

          was not based on any performance issue but rather Ms. Schleicher’s animus against Ms. Almon.

                  42.     Amanda described Plaintiff’s predecessor as an “older” woman, “like [Ms.

          Cavanaugh]”.

                  43.     Amanda further confided that she was surprised Ms. Schleicher had hired another

          “senior” employee.

                  44.     Upon information and belief, Amanda meant that she was surprised Ms. Schleicher

          had hired someone as old as Ms. Cavanaugh.

                  45.     Although Ms. Cavanaugh found the description of Ms. Schleicher as tough and

          demanding a bit intimidating, she was sure that she would be able to deal with a tough boss and

          still perform satisfactorily.

                  46.     However, Ms. Cavanaugh was very alarmed at Amanda’s statements that it was

          shocking Ms. Schleicher had hired an older-aged employee; Ms. Cavanaugh hoped that her age

          would not have any effect on her relationship with Ms. Schleicher or the pair’s ability to work

          together.

          Ms. Cavanaugh Is Assigned a Large
          Caseload Without Any Direction or Training

                  47.     Within Plaintiff’s first week of employment, Ms. Schleicher assigned Ms.

          Cavanaugh approximately six lab IT projects. Although this was not an exorbitant caseload for an




                                                         6


                                                      6 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                   INDEX NO. 602966/2021
         Case
NYSCEF DOC. NO.2:21-cv-01381-EK-ARL
                 2                  Document 1-1 Filed 03/16/21 Page 9RECEIVED
                                                                       of 23 PageID #: 1303/11/2021
                                                                               NYSCEF:




          experienced employee, this was an overwhelming and uncommon amount of cases to assign to a

          new person not yet familiar with such projects.

                   48.    The projects were haphazardly assigned to Plaintiff with little to no instruction,

          guidance, or background provided by Defendant.

                   49.    In essence, Ms. Cavanaugh was left to figure things out on her own and either sink

          or swim; Plaintiff had the distinct feeling that Ms. Schleicher was intentionally setting her up to

          fail.

                   50.    Making matters worse, Ms. Schleicher consistently provided Ms. Cavanaugh with

          conflicting instruction and background on the projects Plaintiff was assigned, making it close to

          impossible to actually attend to her work.

                   51.    On numerous occasions, Ms. Schleicher would give Ms. Cavanaugh incomplete,

          and sometimes blatantly wrong, instructions, and often contradicted herself when telling Plaintiff

          what she was required to do.

                   52.    Ms. Schleicher admitted to Plaintiff, almost as a point of pride, that she never takes

          notes, which was abundantly obvious as she repeatedly forgot assignments she had given to

          Plaintiff, and would frequently berate Ms. Cavanaugh for failing to complete assignments Plaintiff

          was never given.

                   53.    Ms. Schleicher repeatedly changed the priority level of the projects assigned to

          Plaintiff, leaving Ms. Cavanaugh utterly confused as to what project she was expected to tackle

          first.

                   54.    When Ms. Cavanaugh asked for clarification, Ms. Schleicher only offered the

          utterly unhelpful instruction that all the projects were a priority.




                                                             7


                                                         7 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                   INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 10 of 23 PageID
                                                                     RECEIVED       #: 14
                                                                               NYSCEF:  03/11/2021




                  55.     Ms. Cavanaugh, politely and respectfully, advised Ms. Schleicher that she was

          receiving conflicting instruction and assignments from her which were making it difficult to

         complete her job.

                  56.     Rather than use the opportunity to give Ms. Cavanaugh clarity and address

         Plaintiff’s concerns, Ms. Schleicher seemingly took offense to Ms. Cavanaugh’s statements and

         escalated her behavior, leaving Plaintiff utterly confused and helpless.

                  57.     Ms. Cavanaugh felt that she was in a lose-lose situation.

                  58.     Plaintiff’s supervisor intentionally and repeatedly provided her with conflicting

          instruction while simultaneously refusing to explain what it was that Plaintiff was expected to do

          and refusing to offer any of the previously assured support and training; if Plaintiff asked for help,

          she was chastised for not knowing what to do, if she did not ask for help, she was chastised for not

          doing things correctly.

                  59.     Making matters worse, after confronting Ms. Schleicher, Plaintiff noticed Ms.

          Schleicher take an increased interest in supervising her, often times walking up and standing

          behind Plaintiff’s back as Ms. Cavanaugh worked, as if to watch over Plaintiff’s shoulder.

                  60.     In stark contrast to her approach of onboarding and working with Plaintiff, Ms.

          Schleicher seemingly took extra care to assist and explain assignments to Plaintiff’s younger

          colleagues.

                  61.     Indeed, Ms. Schleicher routinely checked in with Plaintiff’s younger colleagues to

          answer any questions they had and to ensure they were provided all the necessary tools and guides

          to assist them in their tasks.

                  62.     In addition, Ms. Cavanaugh did not notice Ms. Schleicher similarly stalk and micro-

         manage the younger employees in the workplace.



                                                            8


                                                        8 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                   INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 11 of 23 PageID
                                                                     RECEIVED       #: 15
                                                                               NYSCEF:  03/11/2021




          Ms. Schleicher Shows A Breathtakingly Open
          Preference for A Younger Project Manager Over Plaintiff

                  63.        Ever since Plaintiff heard Amanda say she was surprised Ms. Schleicher had hired

          a “senior” worker, Ms. Cavanaugh was on high alert as to how Ms. Schleicher interacted with her.

                  64.        As it would turn out, Ms. Schleicher had no qualms about making her feelings

          towards Ms. Cavanaugh as an older-aged employee abundantly clear.

                  65.        Ms. Schleicher often commented to Ms. Cavanaugh about her preference for

          younger employees, and openly told Ms. Cavanaugh that she had been courting a new “young”

          project manager, Alex Eberle (“Ms. Eberle”), for a while.

                  66.        Upon information and belief, Ms. Eberle was approximately thirty-five (35) years

          old at the time.

                  67.        Upon information and belief, Ms. Eberle had little, if any, project manager

          experience and Ms. Schleicher was only interested in hiring her because she preferred a younger

          workforce.

                  68.        Indeed, Ms. Schleicher said as much when she told Plaintiff that she was “looking

          to bring in a young Project Manager.”.

                  69.        Ms. Schleicher’s fixation on hiring a young project manager with no experience

         raised concerns for Plaintiff.

                  70.        Even more concerning was Ms. Schleicher’s insistence that Plaintiff, who was still

         new and learning the position herself, train Ms. Eberle.

                  71.        In or around December of 2017, Ms. Schleicher hired Ms. Eberle to work on

         Plaintiff’s team.

                                                             9


                                                          9 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                 INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 12 of 23 PageID
                                                                     RECEIVED       #: 16
                                                                               NYSCEF:  03/11/2021




                 72.      Ms. Eberle, upon information and belief, had little to no training or experience in

         project management and the responsibility for training and teaching her the ropes fell on Plaintiff.

         Ms. Cavanaugh Complains About Her Abusive Work Environment

                 73.      In or around December of 2017, Plaintiff reached out to her former employment

          recruiter, Nancy Barker (“Ms. Barker”), about her work environment. Ms. Barker had been the

          recruiter working with Plaintiff at the time Plaintiff applied for, interviewed with, and was hired

          by Defendant.

                 74.      On or about December 18, 2017, Ms. Cavanaugh called Ms. Barker and described

          to her what was happening at Northwell.

                 75.      Ms. Cavanaugh explained Ms. Schleicher’s behavior and poor treatment of her, the

          utter lack of training or support she had experienced at Northwell, and further complained about

         favoritism and ageism in the workplace.

         Ms. Schleicher Insists the Younger Employees
         Are More Deserving of Support and Training

                 76.      Ms. Cavanaugh continued to try and get support from her supervisor, Ms.

          Schleicher.

                 77.      In response, despite the fact that Ms. Cavanaugh was new to her role and was

          promised adequate training and support at the time of her hiring, Ms. Schleicher made it

          inescapably clear that she would not offer Ms. Cavanaugh any support.

                 78.      Ms. Schleicher did, however, advise that she would make herself available to

          support Plaintiff’s younger colleagues.

                 79.      Indeed, Ms. Schleicher insisted to Ms. Cavanaugh that she would and needed to

          spend time “helping the younger team members” because “they are young” and could “leave”,

          unlike Ms. Cavanaugh who was a “senior” worker and therefore in a “different situation.”

                                                          10


                                                      10 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                               INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 13 of 23 PageID
                                                                     RECEIVED       #: 17
                                                                               NYSCEF:  03/11/2021




         Northwell Subjects Ms. Cavanaugh to an Unsafe Environment
         And Responds to Ms. Cavanaugh’s Genuine Health Concerns with Threats of Termination

                 80.      In or around the end of January of 2018, Plaintiff and her team moved into a new

          building located at 175 Community Drive, Manhasset.

                 81.      Alarmingly, the new building was riddled with filth and mold which immediately

          and negatively affected Ms. Cavanaugh and her colleagues.

                 82.      Indeed, the facility was so infected with mold that black spots could be seen on the

         walls and ceiling, particularly by the ventilation shafts and windows, and could be smelled in the

          air.

                 83.      Ms. Cavanaugh and her colleagues began getting sick.

                 84.      In particular, Ms. Cavanaugh had a documented hyper-sensitivity to mold and,

          when exposed to mold, experienced symptoms similar to those of Multiple Sclerosis1 (“MS”).

                 85.      Indeed, Plaintiff had been diagnosed with MS previously but the diagnosis was later

          changed when it was determined her symptoms were actually due to prolonged exposure and

          sensitivity to toxic mold.

                 86.      As a result of her exposure to mold at Northwell’s facility, Ms. Cavanaugh

          experienced severe headaches, dizziness, burning eyes, fatigue , and felt discombobulated - like

          her brain and thoughts were hazy and “fogged”.

                 87.      Ms. Cavanaugh’s symptoms made it difficult for Plaintiff to complete her work.




          1
           Multiple Sclerosis, or “MS” as it is commonly called, is a “disabling disease of the brain and spinal cord” wherein
         the body’s immune system attacks a person’s nerve fibers. See https://www.mayoclinic.org/diseases-
         conditions/multiple-sclerosis/symptoms-causes/syc-20350269 (last accessed 12/1/2020). Symptoms of MS can
         include, among many other things, blurred or double vision, altered senses, impaired memory, headaches, and
         dizziness, as well as paralysis. See https://msfocus.org/Get-Educated/Symptoms-of-MS?gclid=CjwKCAiAiML-
         BRAAEiwAuWVgggHliL4HTzpttqNtNq8l9RTCUiWnIxbLdaaEH3040GWDIV61gI3bFxoCdpcQAvD_BwE (last
         accessed 12/1/2020).

                                                                  11


                                                             11 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                   INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 14 of 23 PageID
                                                                     RECEIVED       #: 18
                                                                               NYSCEF:  03/11/2021




                 88.     When Ms. Cavanaugh began to experience such symptoms, she, along with her

         colleagues, complained to Ms. Schleicher about the mold and unsafe conditions at Northwell’s

         facility.

                 89.     Plaintiff also complained of the mold of working conditions to Ms. Barker.

                 90.     While the situation was uncomfortable for all employees, it was particularly

         traumatizing for Plaintiff in light of her medical history and past experiences.

                 91.     In response, Ms. Schleicher told Ms. Cavanaugh and Plaintiff’s colleagues not to

         say anything about it to anyone else, and to simply “clean the dirt” themselves because Ms.

         Schleicher did not want to “cause a fuss.”

                 92.     Instead of alerting Northwell’s leadership to the precarious situation, Ms.

          Schleicher went out and purchased Plaintiff and her co-workers their own cleaning supplies to,

          apparently, clean the toxic mold themselves.

                 93.     This was clearly an insufficient solution as Ms. Cavanaugh continued to suffer from

          her exposure to the mold.

                 94.     Ms. Cavanaugh again complained of the mold and the effect her exposure to it was

          having on her health in a private meeting with Ms. Schleicher.

                 95.     In response to Plaintiff’s complaints, Ms. Schleicher reminded Plaintiff that she

          was “still on probation”, as if to threaten that if Ms. Cavanaugh pushed the issue further, Ms.

          Schleicher could fail her probation, effectively terminating Plaintiff’s employment.

                 96.     In response to Ms. Schleicher’s poorly veiled threat, Ms. Cavanaugh stated “well

          that would be an HR nightmare,” making it clear that if she was terminated for complaining about

          toxic mold in her workplace, she would report it to Human Resources.




                                                          12


                                                      12 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                 INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 15 of 23 PageID
                                                                     RECEIVED       #: 19
                                                                               NYSCEF:  03/11/2021




                 97.     Thereafter, in or around March 2018, Ms. Schleicher moved Ms. Cavanaugh to

         Northwell’s facility located at 145 Community Drive, Manhasset.

                 98.     Unfortunately, the conditions at that facility were just as bad; Ms. Cavanaugh’s new

         workspace was still infested with mold, as evidenced by black spots all over the ceiling, and many

         of the employees were visibly ill.

                 99.     To ‘accommodate’ and address Plaintiff’s health concerns, Northwell decided to

         place Ms. Cavanaugh’s workstation directly under a vent, which Northwell poorly covered with a

         box in an effort to, apparently, impede the blowing of toxin-riddled air directly onto Plaintiff as

         she worked.

                 100.    Plaintiff continued to experience significant symptoms due to her exposure to the

         mold at Northwell’s facilities; Plaintiff most prevalently experienced “brain fog” which

         significantly affected her cognitive abilities and her ability to think at work.

                 101.    Eventually, despite the fact that the mold issue was not resolved, Plaintiff returned

         to Northwell’s 175 Community Drive location to be with her team.

                 102.    Upon information and belief, the mold situation was never sufficiently fixed at

         Northwell’s facility.

         Ms. Schleicher Assigns Plaintiff an Inordinately
         Large Project and Sets Plaintiff Up to Fail

                 103.    After Plaintiff had been training Ms. Eberle for some time, Ms. Schleicher pulled

          the rug out from under Plaintiff and assigned nearly all of Plaintiff’s workload to Ms. Eberle.

                 104.    As a result, Ms. Cavanaugh was left with approximately one project to attend to.

                 105.    After Ms. Schleicher had stripped Plaintiff of nearly all of her assignments, Ms.

          Schleicher asked Ms. Cavanaugh what she was working on.




                                                           13


                                                       13 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                 INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 16 of 23 PageID
                                                                     RECEIVED       #: 20
                                                                               NYSCEF:  03/11/2021




                   106.   When Ms. Cavanaugh responded to Ms. Schleicher’s question and listed the limited

          number of projects she had been left with after her work was shifted to Ms. Eberle, Ms. Schleicher

          looked shocked and disappointed.

                   107.   Ms. Schleicher acted as though Ms. Cavanaugh’s small caseload was somehow

          Plaintiff’s fault and noted that is was not enough work for a “senior” worker.

                   108.   Ms. Cavanaugh told Ms. Schleicher that her small caseload was directly due to Ms.

          Schleicher taking projects aware from her to give to her younger counterpart.

                   109.   In response, Ms. Schleicher merely stormed away.

                   110.   Thereafter, Ms. Schleicher seemingly struck back at Ms. Cavanaugh for noting the

          projects which had been stripped away from her by unilaterally and intentionally assigning Ms.

          Cavanaugh a massive project that, upon information and belief, Ms. Schleicher knew Ms.

          Cavanaugh was not prepared to take on.

                   111.   Notably, this was the exact project that Plaintiff first interviewed for and was the

          project some in Northwell’s leadership had expressed concerns that Plaintiff would not be able to

         handle.

                   112.   Ms. Schleicher was well aware of this and, upon information and belief, was

         purposefully setting Plaintiff up to fail.

                   113.   On or about January 15, 2018, during a meeting, the then Operations Project

          Manager for CFAM, Megan Stoller, announced that she no longer wanted to continue in her role.

                   114.   In front of the CFAM and IT leadership, Ms. Schleicher suddenly and without first

          consulting with Ms. Cavanaugh, volunteered Ms. Cavanaugh to assume the role as the CFAM

          Operational Project Manager.




                                                           14


                                                       14 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                 INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 17 of 23 PageID
                                                                     RECEIVED       #: 21
                                                                               NYSCEF:  03/11/2021




                 115.     Ms. Cavanaugh was shocked; not only was the new role not the position she had

         been hired for, but it was also a role that she had repeatedly told Northwell she did not have

         experience in.

                 116.     Seemingly bothered by Ms. Cavanaugh’s continued efforts to speak out against her,

         Ms. Schleicher set Plaintiff up to fail.

                 117.     Following the meeting, Ms. Schleicher told Plaintiff that she would support Ms.

         Cavanaugh and teach her everything she needed to know to be successful in the role.

                 118.     Thereafter, once again contrary to Ms. Schleicher’s representations, Ms. Schleicher

         only met with Ms. Cavanaugh twice, for a total of less than two hours time, to quickly run through

         the general operation processes for CFAM.

                 119.     Ms. Schleicher’s supposed training was woefully insufficient to even remotely

         prepare Plaintiff for the massive role Ms. Schleicher had just volunteered Ms. Cavanaugh for.

                 120.     Thereafter, Plaintiff did her best to satisfactorily perform the responsibilities

          required of her as the Operations Project Manager at CFAM, despite several roadblocks Ms.

          Schleicher placed in her way.

                 121.     For example, Ms. Schleicher repeatedly scheduled meetings without giving any

          information as to where the meeting was to be held.

                 122.     In addition, Ms. Schleicher continued to give Ms. Cavanaugh inconsistent and

          contradictory instructions, never clearly outlined the expectations placed on Plaintiff, and never

         bothered to explain how her new role was connected to other administrators and employees at

         CFAM.

                 123.     Although several hurdles were placed in her way, Plaintiff continued to work to the

         best of her ability and learned as much as she could about her new role.



                                                          15


                                                      15 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                            INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 18 of 23 PageID
                                                                     RECEIVED       #: 22
                                                                               NYSCEF:  03/11/2021




                 124.   Ms. Cavanaugh did her best and received praise from other CFAM project

         managers, who commended Plaintiff’s “excellent job.”

                 125.   However, the praise for Ms. Cavanaugh only seemed to infuriate Ms. Schleicher.

         In response to Plaintiff’s success, Ms. Schleicher cornered Plaintiff in a room and berated

         Plaintiff’s performance; Ms. Schleicher told Plaintiff that she was only allowed to handle the

         CFAM project Ms. Schleicher’s way.

                 126.   Ms. Schleicher further noted that if Ms. Cavanaugh approached the project in any

         other manner, Ms. Cavanaugh “would not win.”

                 127.   Notably, the only person who had any idea what Ms. Schleicher’s “way” of

          handling the project was, was Ms. Schleicher.

                 128.   Ms. Cavanaugh continued to complain to her former recruiter, Ms. Barker, about

          her hostile work environment to no avail.

                 129.   Moving forward, Ms. Schleicher took increasingly more aggressive measures to

         hinder Plaintiff’s ability to perform her job duties on the CFAM project.

                 130.   By way of example, in or around February of 2018, Ms. Cavanaugh expressed her

         desire to meet with the LIS leadership.

                 131.   In response, Ms. Schleicher insisted that Plaintiff take one of her younger

         teammates with her to any meeting with LIS leadership so that Ms. Cavanaugh “won’t embarrass

         [her]self as [she] do[esn’t] know what [she is] talking about.”

                 132.   Notably, none of Plaintiff’s younger teammates, save for one who worked on a

         different part of the project than Ms. Cavanaugh, worked on the operations projects Ms.

         Cavanaugh was on and therefore would not have been able to contribute anything to any meeting

         with LIS leadership.



                                                          16


                                                      16 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                               INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 19 of 23 PageID
                                                                     RECEIVED       #: 23
                                                                               NYSCEF:  03/11/2021




                 133.    In addition, Ms. Schleicher repeatedly and routinely left Plaintiff off of, and

         redirected to younger team members, vital emails regarding projects Ms. Cavanaugh was assigned

         to, thereby hindering Plaintiff’s ability to perform her job duties.

                 134.    Most notably, Ms. Schleicher continued to redirect assignment and duties for which

         Plaintiff was responsible, to Ms. Eberle, Ms. Cavanaugh’s younger comparator.

                 135.    In addition, Ms. Schleicher went so far as to intentionally embarrass Plaintiff in

         front of her peers.

                 136.    By way of example, following a meeting at CFAM, Ms. Schleicher openly and

         loudly berated Ms. Cavanaugh and accused Plaintiff of not paying attention, not being engaged

         during the meeting, and for texting during the meeting, all of which was completely false.

                 137.    In addition, on or about March 15, 2018, in front of Amanda and Ms. Eberle, Ms.

         Schleicher badgered Ms. Cavanaugh about her knowledge regarding a specific topic and

         threatened that if Ms. Cavanaugh was not knowledgeable, she would be fired.

                 138.    Ms. Schleicher then nonchalantly stated, “Oh, never mind, you’re fired anyway.”

                 139.    Ms. Cavanaugh was shocked and humiliated.

         Northwell Terminates Ms. Cavanaugh’s Employment

                 140.    On or about March 22, 2018, Ms. Cavanaugh met with Ms. Schleicher.

                 141.    At such time, Ms. Schleicher terminated Plaintiff’s employment, effective

          immediately.

                 142.    Ms. Cavanaugh was shocked; despite Northwell’s leadership team’s initial

          reservations, Ms. Cavanaugh had received several praises regarding her job as an operations

          project manager.




                                                           17


                                                       17 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 20 of 23 PageID
                                                                     RECEIVED       #: 24
                                                                               NYSCEF:  03/11/2021




                  143.   Ms. Schleicher justified Ms. Cavanaugh’s sudden termination of employment on

         Ms. Cavanaugh’s inability to “gain traction” in the lab, which Ms. Schleicher described as a

         “difficult place.”

                  144.   However, any difficulty Ms. Cavanaugh had “gaining traction” was due entirely to

         Ms. Schleicher’s lackluster management skills and open preference and support for Plaintiff’s

         younger colleagues.

                  145.   Ms. Cavanaugh confronted Ms. Schleicher and asked how she could possibly “gain

         traction” when Ms. Schleicher repeatedly and illogically changed Ms. Cavanaugh’s assignments.

         Ms. Schleicher did not offer any answer to Plaintiff’s question.

                  146.   Ms. Cavanaugh was then escorted from the building.

                  147.   Upon information and belief, Alex, who was much younger than Plaintiff,

         continued to assume Ms. Cavanaugh’s duties, effectively replacing Ms. Cavanaugh.

                                             CAUSE OF ACTION
                    (Age Discrimination in Violation of the New York State Human Rights Law)

                  148.   Plaintiff repeats and re-alleges each and every allegation contained in the

         paragraphs above as if fully set forth herein.

                  149.   Plaintiff is a female over the age of 40 and is, therefore, a member of a protected

         class.

                  150.   Plaintiff was qualified to work as an employee for Defendant and she satisfactorily

         performed the duties required by all positions she held with Defendant.

                  151.   As set forth in detail above, Defendant subjected Plaintiff to disparate treatment

         and an atmosphere of adverse employment actions and decisions because of her age.

                  152.   As set forth in detail above and herein, Defendant subjected Plaintiff to a hostile

         work environment on the basis of her age.

                                                          18


                                                      18 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 21 of 23 PageID
                                                                     RECEIVED       #: 25
                                                                               NYSCEF:  03/11/2021




                 153.    The discrimination that Plaintiff suffered while employed with Defendant severely

         affected the terms and conditions of her employment, as set forth in detail here and above.

                 154.    By reason of Defendant’s violations of Plaintiff’s rights, Plaintiff has suffered a

         loss of monetary and other benefits associated with her employment.

                 155.    As a direct and proximate result of said unlawful employment practices, Plaintiff

         has suffered emotional distress.

                 156.    Based on the foregoing, Defendant discriminated against Plaintiff on the basis of

         her age in violation of the New York State Human Rights Law.

                 157.    As a result of Defendant’s violations of the New York State Human Rights Law,

         Plaintiff has been damaged in an amount to be determined at trial.

                                               PRAYER FOR RELIEF

                 WHEREFORE, for the foregoing reasons, Plaintiff seeks a judgment against Defendant

          as follows:

                          (i)     A judgment declaring that the practices complained of herein are unlawful

                  and in violation of the aforementioned New York State laws;

                          (ii)    Preliminary and permanent injunctions against Defendant and its officers,

                  owners, agents, successors, employees, representatives, and any and all persons acting in

                  concert with Defendant, from engaging in each of the unlawful practices, policies,

                  customs, and usages set forth herein;

                          (iii)   An order restraining Defendant from any retaliation against Plaintiff for

                  participation in any form in this litigation;

                          (iv)    All compensatory damages that Plaintiff has sustained as a result of the

                  Defendant’s unlawful discriminatory conduct, including back pay, front pay, damages to



                                                           19


                                                       19 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                               INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 22 of 23 PageID
                                                                     RECEIVED       #: 26
                                                                               NYSCEF:  03/11/2021




                compensate Plaintiff for harm to her professional and personal reputation and loss of

                career fulfillment, emotional distress damages, general and special damages for lost

                compensation and employee benefits that she would have received but for the Defendant’s

                conduct, and any other out-of-pocket losses that Plaintiff has incurred or will incur;

                       (v)    Punitive and/or exemplary damages against Defendant;

                       (vi)   Statutory pre- and post-judgment interest on all sums awarded;

                       (vii) An award of costs and attorneys’ fees; and

                       (viii) Any other relief the Court finds just and proper.



          Dated: New York, New York                           NESENOFF & MILTENBERG, LLP
                 March 8, 2021                                Attorneys for Plaintiff


                                                             By: /s/ Andrew Miltenberg
                                                                Andrew T. Miltenberg, Esq.
                                                                Gabrielle M. Vinci, Esq.
                                                                363 Seventh Avenue, Fifth Floor
                                                                New York, New York 10001
                                                                (212) 736-4500




                                                        20


                                                    20 of 21
FILED: NASSAU COUNTY CLERK 03/11/2021 02:26 PM                                                                                                              INDEX NO. 602966/2021
         Case
NYSCEF DOC.   2:21-cv-01381-EK-ARL
            NO. 2                  Document 1-1 Filed 03/16/21 Page 23 of 23 PageID
                                                                     RECEIVED       #: 27
                                                                               NYSCEF:  03/11/2021




                                                                                  VERIFICATION




          STATE        OF                                                     )
                                                                              ) ss.:
          COUNTY              OF                                              )




                      Diane        Cavanaugh,            being      duly       sworn,        deposes        and     says:


                      I am a named          Plaintiff        in this         matter.        I have   read     the    Verified    Complaint,          know     the    contents

          thereof,     and    the    same    are    true     to my         knowledge,            except      as to matters       alleged      upon     information         and
          belief     and    as to those      matters,            I believe         them      to be true.




                                                                                                                      Diane     Cavanaugh


          Sworn       to    and     subscribed           before        me


          this                 day     of          Aff                            , 2021.




          NOT              Y PUBLIC




                                                                                          21 of 21
